Citation Nr: 1229658	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right leg joint sclerosis, also claimed as right knee sclerosis.

3.  Entitlement to an initial rating in excess of 40 percent for left lower extremity varicose veins.

4.  Entitlement to an initial rating in excess of 40 percent for right lower extremity varicose veins with history of thrombophlebitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2007 and November 2007 rating decisions by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for a low back disorder and service connection for right leg joint sclerosis were denied in a February 15, 2011 Board decision.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2011 Joint Motion For Remand requested that the Court vacate the Board's February 2011 decision that denied the Veteran entitlement to service connection for a low back disorder and a right leg disorder.  On December 28, 2011 the Court promulgated an Order that granted the Joint Motion.

A November 2007 rating decision granted the Veteran's claim for service connection for left and right lower extremity varicose veins and assigned a 10 percent initial evaluation for each, effective June 17, 2003.  A July 2009 RO decision increased the initial rating to 40 percent for the disabilities, also effective June 17, 2003.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on a review of the discussion in the Joint Motion pertaining to the September 2009 VA examination, and based on a review of recent cases decide subsequent to the Board's February 2011 decision such as Kahana v. Shinseki, 24 Vet. App. 428 (2011), the Board finds that the Veteran should be afforded VA examinations to address the medical matters presented by the issues of service connection for a low back disorder and service connection for right leg joint sclerosis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of entitlement to initial ratings in excess of 40 percent for left and right lower extremity varicose veins disability, the Board notes that the Veteran's virtual VA file contains pertinent VA records concerning these disabilities dated subsequent to the September 2011 supplemental statement of the case.  As such, the initial rating issues must be remanded to the AOJ for review and reconsideration.  Disabled American Veterans (DAV) v Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 19.37(a) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran from June 14, 2012 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination or examinations regarding the claimed low back disability and right leg joint sclerosis, also claimed as right knee sclerosis.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that any current low back and right leg and knee disabilities, including the claimed right leg joint or right knee sclerosis, had its onset in service or is otherwise related to the Veteran's military service.  The examiner should further provide an opinion as to whether it is at least as likely as not that the Veteran has any right leg or right knee disability that is due to or aggravated (permanently worsened) by service-connected left and right lower extremity varicose veins disability.  The examiner should comment on the Veteran's lay statements that he injured his back and right leg and/or knee during service in Korea when he tripped on a spool of wire.  The examiner should also comment on the July 1967 Report of Medical History which shows that the Veteran denied a history of recurrent back pain and trick or locked knee, as well as the July 1967 Report of Medical Examination which shows that the clinical evaluation of the spine and lower extremities was normal and no defects or diagnoses were noted.  The examiner must give a full explanation for all opinions given.  

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


